Citation Nr: 0009557	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-12 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a nervous disorder, to 
include major depression and post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from June 1967 to November 
1968.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 1997 by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 1999, the 
Board remanded this case in order to address due process 
concerns, and in particular to clarify 

whether the veteran sought a personal hearing and, if so, the 
nature thereof.  No response was received from him subsequent 
to the RO's inquiry in that regard, and the case has 
accordingly been returned to the Board for further appellate 
review. 

The Board notes that the question of service connection for a 
nervous disorder was first denied by the RO in August 1971.  
The veteran was notified of that decision, and of appellate 
rights and procedures, but did not indicate disagreement 
therewith within the statutory one-year period for such 
action.  In July 1995, the RO again denied his claim for 
service connection for a nervous disorder, on the basis that 
new and material evidence had not been received that would 
support the reopening of the previously-denied claim.  The 
current claim, however, has been characterized by the RO as 
encompassing a broader range of concerns than was adjudicated 
by VA previously and, accordingly, not subject to the laws 
and regulations that pertain to claims that have been 
previously denied.  The Board concurs in this 
characterization of the issue, which will be adjudicated as 
indicated on the first page of this decision.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995).


FINDINGS OF FACT

1.  A nervous disorder for which VA benefits can be granted 
is not shown during active service.

2.  A nervous disorder is first shown many years subsequent 
to service, and is not shown to be related to service.

3.  PTSD is not shown.



CONCLUSION OF LAW

A claim for service connection for a nervous disorder, to 
include major depression and PTSD, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
When any one of these three criteria is not satisfied, the 
Board is obligated to find that a claim for service 
connection for any such disability is not well grounded and 
therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).  See 
Caluza, supra.  

In the instant case, a review of the evidence reveals that a 
diagnosis of major depression was rendered by a VA examiner 
in February 1999.  The Board accordingly finds that at least 
one of the three criteria enunciated by the Court in Caluza - 
the presence of a current disability - has been satisfied. 


However, even acknowledging the current manifestation of a 
nervous disorder, the Board must nonetheless conclude, based 
on application of the above legal and judicial standards, 
that the veteran's claim for service connection for that 
disorder is not well grounded.  It must be emphasized that, 
under Caluza, all three criteria must be met.  The record is 
devoid of clinical evidence indicating that there is the 
requisite nexus, or link, between the nervous disorder that 
is currently manifested and the veteran's active service.  
The medical evidence first shows the presence of a nervous 
disorder in 1973; a VA Form 10-7131 dated in October of that 
year indicates that the veteran had been admitted to a VA 
hospital with a diagnosis of suicidal depression.  The 
evidence, however, does not show that depression, or any 
other mental impairment classified as a nervous disorder, had 
been manifested prior to 1973, or that its presence as of 
that date was in any manner related to his active service.  
See 38 C.F.R. § 3.303(d) (1999).  

Likewise, the veteran's service medical records do not 
indicate that a nervous disorder was diagnosed or otherwise 
clinically identified during his period of service.  The 
Board recognizes that his service medical records show that 
he was noted to be "[r]ather high strung and anxious," and 
that impressions to include anxiety were rendered.  He was 
seen in November 1968 with complaints of nervousness; the 
pertinent treatment record shows that Librium was prescribed, 
but does not indicate that any nervous disorder was 
diagnosed.  Another service treatment record, this one 
undated, notes that the veteran was disoriented and 
emotionally unstable, and that he had "[r]ecently seen (sic) 
by a psychiatrist"; a diagnosis of "Psychiatric Disorder 
(Personality)" was furnished.  A summary of hospitalization 
from July 1968 to August 1968, pursuant to treatment for a 
self-inflicted gunshot wound, shows that the veteran was 
accorded psychiatric consultation, and that it "was the 
opinion of the psychiatrist that the patient had an 
emotionally unstable personality."  The report of the 
veteran's service separation examination, along with the 
report of medical history prepared in conjunction therewith, 
show that he was noted to have had depression and excessive 
worrying since childhood, "no therapy required, non-
disabling."


In brief, the veteran's service medical records indicate 
that, while he was noted to have had mental health 
complaints, he was deemed by a psychiatrist following 
consultation to have had an emotionally unstable personality; 
that is, he was found to have a personality disorder.  VA 
regulations explicitly stipulate that personality disorders 
are not diseases or injuries for which VA benefits can be 
granted; see 38 C.F.R. § 3.303(c) (1999).  It must 
accordingly be reiterated that the earliest evidence 
demonstrating that a mental disorder for which VA benefits 
could be granted is the VA Form 10-7131 dated in October 
1973, or almost five years following the veteran's separation 
from service.

The Board is also cognizant of the veteran's contention that 
his current nervous disorder had been manifested during his 
period of service, but had been misdiagnosed at that time.  
His position is supported by a VA physician, who indicates in 
an August 1998 statement that the veteran "brought a number 
of copies of his medical records while he was on active duty 
which demonstrated that his self-inflicted gunshot wound was 
a suicide attempt.  He informed me that he had suffered from 
a depression for many years but was never treated while in 
the service....It appears that he was mis-diagnosed and 
inappropriately treated for his major depression in the 
service."  The Board does not find this argument persuasive.  
The position of the VA physician is premised on unidentified 
records that were presented to him by the veteran, who 
clearly has a bias in seeing that his contentions are 
supported; the physician does not indicate that he reviewed 
the veteran's claims folder or otherwise examined all 
pertinent records.  These circumstances, accordingly, cannot 
be distinguished from those in which doctors' opinions are 
based upon an appellant's recitation of medical history, or 
where there is no indication that a physician's opinion is 
based on a review of a claimant's service medical records or 
any other relevant documents that would enable him to form an 
opinion on an independent basis.  See Owens v. Brown, 7 Vet. 
App. 429 (1995), and Elkins v. Brown, 5 Vet. App. 474, 478 
(1993), respectively.  The Court has held that the Board, in 
such instances, is not bound or required to accept such 
opinions.  In the instant case, the Board finds that the VA 
physician's August 1998 statement is 

of no probative value, and cannot be deemed to support the 
veteran's contention that he was misdiagnosed while in 
service.  It must also be noted that the veteran has not 
demonstrated that he has the necessary training or expertise 
to proffer medical findings or opinions; accordingly, his 
claim of inservice misdiagnosis is no more than 
unsubstantiated conjecture, and is of no legal merit.  Moray 
v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board must also point out that VA, in 1976, determined 
that the veteran's self-inflicted gunshot wound of the left 
axillary region, which occurred in July 1968 while he was on 
active duty, constituted willful misconduct.  With the 
exception of the above-mentioned August 1998 statement, which 
has been rejected as not probative, the medical evidence does 
not demonstrate that the veteran's self-inflicted injury has 
been considered to be the product of, or otherwise related 
to, any nervous disorder.  

Finally, with regard to the veteran's claim as it pertains to 
PTSD, it must be noted that the medical record is devoid of 
evidence indicating that any such disorder has been diagnosed 
or is otherwise manifested.  To the contrary, the report of 
the February 1999 VA psychiatric examination shows that a 
diagnosis of PTSD was considered and was specifically 
rejected; the report indicates comments by the examiner that, 
"[a]lthough the general remarks indicate this exam is for 
[PTSD], I am unable to find symptoms consistent with a 
diagnosis of this."

In brief, the Board has found that a nervous disorder for 
which VA benefits could be granted was not present during the 
veteran's active service, or for at least several years 
thereafter, and that there is no nexus or link between that 
service and the fact that a nervous disorder is manifested at 
this time.  The Board must therefore conclude that the 
veteran has not submitted evidence sufficient to justify a 
belief by a fair and impartial individual at this time that 
service connection for a nervous disorder, to include major 
depression and PTSD, could be granted, as is required 

under the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that the veteran's claim for 
service connection for this disorder is not well grounded and 
is therefore denied, in accordance with the Court's decision 
in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claim for service connection for a 
nervous disorder, to include major depression and PTSD, at 
any time.


ORDER

A claim for service connection for a nervous disorder, to 
include major depression and PTSD, is not well grounded, and 
is accordingly denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

